Citation Nr: 0429293	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-08755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for right ankle 
disability claimed as secondary to service-connected left 
knee disability.  

2.  Entitlement to service connection for arthritis and spurs 
of the low back claimed as secondary to service-connected 
left knee disability.  

3.  Entitlement to an initial evaluation in excess of 
10 percent for left knee disability pursuant to Diagnostic 
Code 5003.  

4.  Entitlement to an initial evaluation in excess of 
10 percent for left knee disability pursuant to Diagnostic 
Code 5257.  

5.  Entitlement to an effective date earlier than November 
13, 1998, for the grant of service connection for left knee 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Following the July 2002 grant of service connection for left 
knee disability, the veteran filed a notice of disagreement 
(NOD).  In that NOD, the veteran referred to an appeal for 
his service-connected "right knee" evaluated at 10 percent.  
At that time, service connection was not in effect for the 
right knee; rather, for the left knee.  The NOD also served 
as a claim of service connection for right ankle disability, 
arthritis of the right knee, and arthritis and spurs of the 
low back.  

Thereafter, a VCAA letter and notice dated in October 2002 
was provided to the veteran that indicated that his claims of 
service connection for arthritis of the right knee, right 
ankle, and low back disability had been received.  Also noted 
is that the veteran's request for an increased rating for the 
"right" knee had been received and that the records showed 
that service connection was in effect for the "left" knee.  
Nonetheless, no mention was made in the VCAA letter about 
VA's duties and the veteran's responsibilities with respect 
to his already service-connected left knee disability.  In a 
separate statement dated in October 2002, the veteran 
disagreed with the effective date of "1998" and indicated 
that the appropriate date for "back time payment" was 1983.  

There are also differing medical opinions of record with 
respect to a potential relationship between the veteran's 
current disabilities of the low back and right ankle and his 
service-connected left knee disability.  The reports of 
record tend to report that the veteran walks with an abnormal 
gait due to multiple surgeries of the service-connected left 
knee, some of which are partially based on the veteran's 
reported history, and that his altered gait negatively 
affects both his right ankle and low back.  

In a July 2003 VA opinion the examiner noted that it was 
believed that the veteran's problems with his ankle and low 
back are attributable to his disability of the knees.  The 
Board notes that both of the veteran's knees are now service-
connected.  

During the VA examination conducted in September 2003, the 
examiner noted that the veteran had a work-related injury in 
1974 and a car accident in 1980.  The examiner noted that 
following both accidents, x-ray studies were taken of the 
back because of lumbosacral pain.  During the 2003 
examination, the veteran reported chronic back pain, that he 
wore a soft-type back support, and that he had braces on both 
of his ankles.  He has been shown as having diagnoses of 
right ankle pain without degenerative joint disease and low 
back pain with degenerative joint disease and degenerative 
disc disease with limited motion.  The examiner provided an 
opinion that the veteran obviously had degenerative joint 
disease of his right knee and right ankle, which "may well 
be secondary to his service-connected injury."  Then the 
examiner stated that he did not think that his service-
connected left knee injury had any effect on his degenerative 
joint disease of his right ankle.  Further, the examiner 
opined that the veteran's back problem was in no way related 
to his service-connected left knee disability.  

During his personal hearing in September 2004, the veteran 
testified that because he had had to shift his weight onto 
the right side as a result of his left knee disability, he 
had incurred right ankle pain, low back pain, arthritis in 
the back, and spurs in his low back.  He reported that he had 
had to alter his gait as a result of his left knee 
disability, which in turn has put pressure on his right ankle 
and low back.  

Additionally, the veteran claims that his service-connected 
left knee disability warrants higher ratings due to an 
increase in the severity of his symptoms.  The evidence shows 
that he wears bilateral hinge braces that extend from the 
thigh to his feet, also uses a cane to walk, and uses a 
motorized wheelchair.  The most recent examination findings 
in September 2003 indicate that the veteran had severe joint 
line pain in the left knee and that his strength in the left 
knee is no greater than 3/5.  The veteran has reported that 
he tends to fall repeatedly due to his left knee weakness.  
He is unable to balance without the use of crutches and 
braces.  He also testified that he took several medications 
for pain control.  He reported that he has been told that 
additional surgery for his left knee is indicated, to include 
a total knee replacement, since his knee is completely 
decomposed.  

In light of the foregoing, this case is REMANDED for the 
following:  

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  In particular, the RO must 
ensure that reference to and information 
regarding his claim for entitlement to an 
earlier effective date for the grant of 
service connection for the left knee is 
included in the VCAA notification.  

2.  Thereafter, the RO should schedule 
the veteran for a VA examination.  The 
claims folder should be made available to 
the examiner.  All indicated tests and 
studies should be conducted.  The 
examiner should provide an opinion as to 
whether any current low back and right 
ankle disorders were caused or worsened 
by his service-connected left knee 
disability.  The examiner should discuss 
the opinions already of record.  The 
examiner examine the veteran's left knee 
indicate the range of motion and the 
presence and severity of any recurrent 
subluxation or lateral instability of the 
left knee.  The examiner should also 
provide an opinion as to additional 
disability due to functional loss from 
limited or excess movement, pain, 
weakness, excess fatigability, 
incoordination, or functional impairment 
caused by pain during periods of flare-
ups demonstrated in the left knee.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




